Name: Commission Regulation (EEC) No 611/88 of 4 March 1988 amending Regulations (EEC) No 1767/82 and (EEC) No 3938/87 as regards the nonapplication of monetary compensatory amounts for certain cheeses imported under special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3. 88 Official Journal of the European Communities No L 60/19 COMMISSION REGULATION (EEC) No 611/88 of 4 March 1988 amending Regulations (EEC) No 1767/82 and (EEC) No 3938/87 as regards the non ­ application of monetary compensatory amounts for certain cheeses imported under special conditions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organi ­ zation of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3904/87 (2), and in particular Article 14 (7) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compen ­ satory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 12 thereof, Whereas Article 8 of Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products 0, as last amended by Regulation (EEC) No 222/88 (*), provides that no compensatory amount is to apply when certain cheeses imported from third countries meeting certain conditions are put into free circulation ; whereas it should be specified that only monetary compensatory amounts are involved ; whereas it should be stipulated that the rule also applies where the product imported into the Commu ­ nity without having to comply with the minimum price is despatched from the importing Member State to another Member State or re-exported to a third country ; Whereas, for the sake of clarity, the particulars in tables 11 , 13 and 14 in Part 5 of Annex I (Appendix to Annex I) to Commission Regulation (EEC) No 3938/87 of 23 December 1987 fixing the monetary compenstory amounts applicable in the agricultural sector and certain co ­ efficients and rates required for their application Q, as last amended by Regulation (EEC) No 602/88 (*), should be amended accordingly and at the same time certain material errors relating to the combined nomenclature should be corrected : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 8 of Regulation (EEC) No 1767/82 is hereby replaced by the following : 'Article 8 1 . No monetary compensatory amounts shall apply when the products listed in Annex I (b), (c), (d), (g), (h), (i), (j), (m), (n), (o), (p) and (s) are put into free circulation. 2. Where products listed in Annex I (b), (h), (i) or (s), after being put into free circulation in the importing Member State, are despatched to another Member State or re-exported, no monetary compensatory amounts shall apply.' Article 2 Part 5 of Annex I to Regulation (EEC) No 3938/87 is hereby amended as follows : (a) the line opposite CN code 0406 30 31 and additional code 7239 is deleted ; (b) 'the particulars relating to CN code 0406 90 89 are amended as follows : (') OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 370, 30. 12. 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 6. (4) OJ No L 182, 3. 7. 1987, p. 1 . 0 OJ No L 196, 5. 7. 1982, p. 1 . ( «) OJ No L 28, 1 . 2. 1 988, p. 1 . 0 OJ No L 372, 31 . 12. 1987, p. 1 . (  ) OJ No L 61 , 7. 3. 1988, p. 1 . No L 60/20 Official Journal of the European Communities 5. 3. 88 I \ I Positive Negative 'CN code Table Addition ­ al code Notes Ger ­ many Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Den ­ mark Italy France Greece Ireland Spain Portugal \ I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Bsc 0406 90 89 14 7253 \ ' \ 14 7254    .          14 14 14 7255 7256 7257 7258 6,94 8,13 4,77 6,36 7,78 9,11 5,35 7,13 21,619 25,319 14,863 19,822   13 928 16 311 9 575 12 770 53,79 63,00 36,98 49,32 12 319,3 14 427,7 8 469,5 11 295,6 5,988 7,012 4,116 5,490   Article 3 In the Appendix to Annex I (additional codes) to Regulation (EEC) No 3938/87 : (a) tables 11 , 13 and 14 are replaced by the following : TABLE 11 CN code Description 0406 90 11  Mixtures of different types of cheese with a free-at-frontier price of less than 140 ECU per 100 kg net weight :  Cheeses imported from third coun ­ tries under the provisions laid down in Regulation (EEC) No 1767/82 pro ­ vided that they are covered by Annex I (i) to that Regulation if it is estab ­ lished that they correspond to the description given therein :  Cheeses as referred to above des ­ patched from the importing Member State to another Member State or ex ­ ported :  Other Of a water content cal ­ culated by weight of the non-fatty matter : Of a fat content by weight in the dry matter : - Not exceeding 62 % : Of less than 10% : 7244 Of 10 % or more : 7245 7242 7243 Exceeding 62 % : Of less than 10% : 7246 » Of 10 % or more : 7247' 5. 3. 88 Official Journal of the European Communities No L 60/21 TABLE 13 CN code Description 0406 90 21  Cheeses imported from third countries under the provisions laid down in Regulation (EEC) No 1767/82 provided that the free-at-frontier value applicable for the cheese in question is respec ­ ted (8 ®), or provided that they are covered by Annex I (g) or (h) to that Regulation if it is established that they correspond to the description given therein :  Cheeses as referred to above, provided they appear in Annex (h) to Regulation (EEC) No 1767/82, despatched from the importing Member State to another Member State or exported :  Other 7251 7252 TABLE 14 CN code Description 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 39 0406 90 50 0406 90 89  Cheeses made exclusi ­ vely from goat or sheep milk :  Cheeses imported from third coun ­ tries under the provisions laid down in Regulation (EEC) No 1767/82 pro ­ vided that the import price is not less than the amount specified in Article 8 of Regulation (EEC) No 2915/79 for the cheese in question, and/or that they are covered, by Annex I (m), (n), (o), (p) or (s) to Regulation (EEC) No 1767/82 if it is established that they correspond to the description given therein :  Cheeses as referred to above provided they appear in Annex I (s) to Regula ­ tion (EEC) No 1767/82, despatched from the importing Member State to another Member State or exported : - Other : Of a water content cal ­ culated by weight of the non-fatty matter : Of a fat content by weight in the dry matter : 7253 7254 Not exceeding 62 % : Of less than 10% : 7255 Of 10 % or more : 7256 Exceeding 62 % : Of less than 10% : 7257 Of 10 % or more : 7258' (b) CN code 0406 90 89 is deleted from Table 15. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 60/22 5. 3. 88Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988. For the Commission Frans ANDRIESSEN Vice-President